



AGREEMENT
 
This Agreement (the “Agreement”) is dated November __, 2007 and is made by and
among National Investment Managers Inc. (the “Company”), DC Associates LLC
(“DCA”), and Michael Crow, an individual residing in
1133 Cedar Rd, Southport, CT 06890 (“Crow” and, together with DCA, the “Duncan
Parties”).
 
WHEREAS, the Company and DCA entered into that certain advisory agreement dated
January 1, 2006, as amended, including pursuant to a Memorandum dated February
15, 2007 from Duncan Capital Group, LLC to the Company (the “DCA Agreement”)
pursuant to which DCA agreed to provide the Company with financial consulting
services;
 
WHEREAS, a true and correct copy of the DCA Agreement is attached as Exhibit B
hereto.
 
WHEREAS, DCA has provided certain advisory services to the Company pursuant to
the DCA Agreement, including, without limitation, (i) advice to the Company in
structuring the Company’s Series E Private Placement, (ii) advice to the Company
in structuring the Company’s issuance of notes and borrowings of loans from
certain proposed investors, (iii) advice to the Company in the operations of the
Company and integration of recent acquisitions, and (iv) advice regarding a
possible sale of the Company and introductions to investment banking firms in
connection therewith (collectively, the “Performed Services”);
 
WHEREAS, the DCA Agreement, pursuant to its terms, provides that the Company
shall pay to DCA a monthly retainer fee of $10,000 for the remaining months on
the term of the DCA Agreement (i.e. November and December 2007) (the “Balance
Consulting Fee”);

 

--------------------------------------------------------------------------------

 



WHEREAS, the DCA Agreement provides that DCA may be entitled to a fee in an
amount to be negotiated for services which may be provided by DCA as an advisor
to the Company in connection with possible future corporate and/or capital
opportunities of the Company (the “Prospective Fees”);
 
WHEREAS, the Company and the Duncan Parties have agreed to terminate DCA’s and
Crow’s rights and obligation to provide services under the DCA Agreement on the
terms and conditions set forth herein;
 
WHEREAS, the Company and the Duncan Parties desire to terminate DCA’s and Crow’s
rights and obligation to provide services under the DCA Agreement on the terms
and conditions set forth herein and all compensation owed pursuant to the DCA
Agreement including, but not limited to, all amounts owed in respect of the
Performed Services, the Balance Consulting Fee and the Prospective Fees;
 
WHEREAS, as consideration for the Duncan Parties agreeing to cancel their rights
under the DCA Agreement on the terms set forth therein, the Company will pay DCA
a one-time sum of, $80,000 (the “Settlement Payment”);
 
WHEREAS, Crow is legal and beneficial owner of 100% of the equity interests in
DCA and is the sole and ultimate recipient of the benefits flowing to DCA from
the DCA Agreement; and
 
WHEREAS, the parties agree that the Settlement Payment has been negotiated on
arm’s-length terms and represents the parties informed and considered judgment
as to a fair and reasonable estimate for the mutual agreements contained herein.
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and among the Company and the Duncan
Parties as follows:

 
2

--------------------------------------------------------------------------------

 



1. DCA and Crow agree that, except as set forth in the immediately succeeding
sentence, all obligations of the Company under the DCA Agreement (whether now
existing or hereafter arising, contingent or liquidated, earned or prospective,
known or unknown), including all obligations in respect of the Performed
Services, the Balance Consulting Fee and the Prospective Fees, and all other
obligations for fees, compensation and expenses, shall be terminated,
discharged, satisfied, waived, relinquished and released. Notwithstanding the
foregoing, the Company and DCA agree that the indemnification obligations of the
Company set forth in Section 7 and Exhibit A of the DCA Agreement shall survive
and shall remain in effect; provided that the Exhibit A to the DCA Agreement
shall be modified by deleting the penultimate sentence of the first paragraph
thereof and inserting the following new sentence: “The Company will not,
however, be responsible for any Claim to the extent arising from the negligence,
gross negligence, willful misconduct or unlawful actions of any person seeking
indemnification hereunder.”
 
2. DCA and Crow represent, warrant and agree that, except for the Agreement
attached as Exhibit B hereto (as in effect on the date hereof, the “Continuing
Arrangements”), the DCA Agreement is the only existing agreement between DCA,
Crow or any of their affiliates, on the one hand, and the Company or any of its
affiliates, on the other hand, and the only agreement pursuant to which the
Company or any of its affiliates has any obligation, contingent, prospective, or
otherwise, to DCA, Crow or any of their affiliates (all such other agreements
and obligations, exclusive of the Continuing Arrangements, referred to herein as
the “Other Agreements”). Except for the Continuing Arrangements and the
indemnification obligations of the Company set forth in Section 7 and Exhibit A
of the DCA Agreement (as modified pursuant to paragraph 1 hereof), DCA, Crow, on
behalf of themselves and their affiliates, successors and assigns, hereby
terminate, discharge, relinquish, waive and release any and all other claims for
any fees, compensation and expenses against the Company or any Company Person
(defined below) under or in connection with the Other Agreements.

 
3

--------------------------------------------------------------------------------

 



3. In consideration for DCA and Crow agreeing to terminate the Company’s
obligations under DCA Agreement (other than as expressly set forth above), the
Company agrees to make the Settlement Payment to DCA upon the closing of the
Company’s contemplated financing arrangements. The Company agrees that, upon the
effectiveness hereof, all further obligations of DCA and/or Crow to act as a
financial consultant to the Company under the DCA Agreement are terminated and
discharged.
 
4. DCA and Crow warrant and represent that no person or entity other than DCA or
Crow has now or ever had any interest in the DCA Agreement, the Other
Agreements, the Performed Services, the Balance Consulting Fee, or the
Prospective Fees herein, and that neither of them has assigned or transferred,
or purported to assign or transfer, to any person or entity all or any portion
of the foregoing or any of the rights or benefits thereunder.
 
5. The parties understand and agree that this Agreement, including the facts and
circumstances underlying this Agreement shall forever be deemed confidential
among the parties to this Agreement unless disclosure of the facts and
circumstances is required by law or to enforce the terms hereof; provided that
the Company may disclose this Agreement and the subject matter hereof to any of
the Company’s past, present and future: heirs, executors, successors,
administrators, insurers, assigns, shareholders, investors, lenders, and each
past, present and future advisor, attorney, consultant and other advisor of the
foregoing (collectively, the “Company Persons”). DCA and Crow further agree that
the Company’s rights hereunder may be collaterally assigned to certain Company
Persons and that such Company Persons shall be entitled to enforce the
provisions hereof. DCA and Crow agree that each of the Company Persons is an
intended third party beneficiary of this Agreement, that certain Company Persons
are entering into financing arrangements with the Company in reliance upon the
representations and agreements of DCA and Crow hereunder, and that the
representations and agreements of DCA and Crow hereunder shall be a material
inducement to such Company Persons agreeing to enter into such financing
arrangements with the Company.

 
4

--------------------------------------------------------------------------------

 



6. Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
7. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral. Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges and
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.

 
5

--------------------------------------------------------------------------------

 



8. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto, with the
prior written consent of the Company’s lenders.
 
9. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
10. The Parties agree that this Agreement is governed by the Laws of the State
of New York and that any and all disputes that may arise from the provisions of
this Agreement shall be tried in the Supreme Court, State of New York, County of
New York. THE PARTIES AGREE TO WAIVE THEIR RIGHT TO TRIAL BY JURY FOR ANY
DISPUTE ARISING OUT OF THIS AGREEMENT. 
 
11. This Agreement may be executed in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.


National Investment Managers Inc.


/s/ Steven Ross 
Name: Steven Ross   
Title: CEO     




DC Associates LLC


/s/Michael Crow
Name: Michael Crow    
Title:     






/s/ Michael Crow
Michael Crow, an individual





 
7

--------------------------------------------------------------------------------

 

Exhibit A


Copy of DCA Agreement dated January 1, 2006 and Memorandum dated February 15,
2007







 
8

--------------------------------------------------------------------------------

 

Exhibit B




Copy of Agreement, dated as of December 20, 2006 by and among the Company,
Duncan Capital Group LLC, and DCI Master LDC.


 
9

--------------------------------------------------------------------------------

 